Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION 1 I, Jeff Baisley, Chief Financial Officer of Graham Capital Management L.P. and I, Paul Sedlack, Chief Executive Officer of Graham Capital Management L.P., certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: 1. The Annual Report on Form 10-K of Graham Alternative Investment Fund II LLC (the “registrant”) for the year ended December 31, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Date:December 6, 2012 /s/Jeff Baisley Jeff Baisley Chief Financial Officer Graham Capital Management L.P. /s/Paul Sedlack Paul Sedlack Chief Executive Officer Graham Capital Management L.P.
